IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                     Docket No. 36762

STATE OF IDAHO,                                )     2010 Unpublished Opinion No. 553
                                               )
       Plaintiff-Respondent,                   )     Filed: July 20, 2010
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
JOHN DOE,                                      )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Peter D. McDermott, District Judge.

       Judgment of conviction and concurrent unified sentences of fourteen years, with
       minimum periods of confinement of five years, for two counts of forgery and a
       consecutive unified sentence of fourteen years, with a minimum period of
       confinement of five years for one count of forgery, affirmed; order denying
       I.C.R. 35 motions for reduction of sentences, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                     Before LANSING, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       John Doe pled guilty to three counts of forgery. I.C. § 18-3601. In exchange for his
guilty pleas, additional charges including an allegation Doe was a persistent violator were
dismissed. The district court sentenced Doe to concurrent unified sentences of fourteen years,
with minimum periods of confinement of five years, for two counts of forgery and a consecutive
unified sentence of fourteen years, with a minimum period of confinement of five years for one
count of forgery. The district court also ordered that Doe’s sentences run concurrent with




                                              1
unrelated sentences in Utah. Doe filed an I.C.R 35 motion, which the district court denied. Doe
appeals.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Doe’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Doe’s judgment of conviction and sentences, and the district court’s order
denying Doe’s Rule 35 motion, are affirmed.




                                                     2